Case 0:20-cv-60157-WPD Document 1 Entered on FLSD Docket 01/24/2020 Page 1 of 7



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                  FORT LAUDERDALE DIVISION

                           Case No. ________________________________

 JEAN LESTIN,

                        Plaintiff,

 v.

 ROMERO BROTHERS LUMPER SERVICES,
 LLC, a Florida limited liability company, and
 RICHARD A. ROMERO, individually,

                 Defendants.
 ____________________________________________/

              COMPLAINT FOR FAIR LABOR STANDARDS ACT VIOLATIONS

         Plaintiff, JEAN LESTIN, through undersigned counsel, files this Complaint against

 Defendants, ROMERO BROTHERS LUMPER SERVICES, LLC, a Florida limited liability

 company, and RICHARD A. ROMERO, individually, seeking unpaid minimum wage and

 overtime wages, and alleges:

                                      JURISDICTION AND VENUE

         1.       This is an action to recover money damages for unpaid minimum wages and unpaid

 overtime wages arising under the Fair Labor Standards Act, 29 U.S.C. §§ 201-219 (the “FLSA”

 or the “Act”).

         2.       The Plaintiff was a resident of South Florida at the time this dispute arose. He is

 still a resident of South Florida.

         3.       Defendant ROMERO BROTHERS LUMPER SERVICES, LLC (“Romero

 Brothers”) is and at all times pertinent has been a Florida limited liability company that regularly

 conducts business within the Southern District of Florida, including, without limitation, a

                                                   1
Case 0:20-cv-60157-WPD Document 1 Entered on FLSD Docket 01/24/2020 Page 2 of 7



 warehouse utilized for its business in Weston, Florida. The company unloads, re-paletizes, and

 redistributes goods. That goods that Romero Brothers distributes arrive from, among other places,

 locations outside the State of Florida. The Defendants were Plaintiff’s FLSA employer during the

 relevant time period described below.

        4.      This Court has subject matter jurisdiction pursuant to Section 216 of the FLSA.

 This Court has federal question jurisdiction under 28 U.S.C. § 1331 as this civil action arises under

 the laws of the United States.

        5.      Venue is proper under 28 U.S.C. § 1391 because the Defendant regularly conducts

 in the City of Weston, within Broward County, Florida and a substantial part of the events or

 omissions giving rise to this claim occurred in Broward County, Florida, within the jurisdiction of

 this Court.

        6.      Romero Brothers is and, at all times pertinent to this Complaint, was engaged in

 interstate commerce. At all times pertinent to this Complaint, Romero Brothers operated as an

 organization which sells and/or markets and/or handles its services and/or goods and/or materials

 to customers from throughout the United States, including via the internet, and also provides its

 services for goods sold and transported from across state lines of numerous other states, and

 otherwise regularly engages in interstate commerce, particularly with respect to its employees.

        7.      Defendants regularly employed two or more employees for the relevant time period

 who handled goods or materials that traveled through interstate commerce, or used

 instrumentalities of interstate commerce, thus making Defendants’ business an enterprise covered

 under the Fair Labor Standard Act.

        8.      Romero Brothers obtains and solicits funds from non-Florida sources, accepts

 funds from non-Florida sources, uses telephonic transmissions going over state lines to do their



                                                  2
Case 0:20-cv-60157-WPD Document 1 Entered on FLSD Docket 01/24/2020 Page 3 of 7



 business, transmits funds outside the State of Florida, and otherwise regularly engages in interstate

 commerce.

        9.      Upon information and belief, the annual gross revenue of Romero Brothers was at

 all times material hereto in excess of $500,000.00 per annum.

        10.     By reason of the foregoing, Romero Brothers was, during all times relevant to this

 action, an enterprise engaged in commerce or in the production of goods for commerce as defined

 in §3(r) and 3(s) of the FLSA, 29 U.S.C. §203(r) and 203(s).

        11.     Defendant’s business activities involve those to which the Act applies. Both the

 Defendant’s business and Plaintiff’s work for the Defendant affected interstate commerce for the

 relevant time period. Plaintiff’s work for the Defendant affected interstate commerce during the

 relevant time period because the materials and goods that Plaintiff used and handled on a constant

 and/or continual basis and/or that were supplied to him by Defendant to use on the job moved

 through interstate commerce prior to and/or subsequent to Plaintiff’s use of the same. The

 Plaintiff’s work for the Defendant was actually in and/or so closely related to the movement of

 commerce while he worked for the Defendant that the Act applies to Plaintiff’s work for the

 Defendant.

        12.     The individual Defendant, RICHARD ROMERO, is, upon information and belief,

 a resident of Miami-Dade County, Florida. Mr. Romero was an “employer,” as defined in

 29 U.S.C. § 203(d), as he had operational control over the Defendant corporation and was directly

 involved in decisions affecting employee compensation and hours worked by employees such as

 Plaintiff. Defendant RICHARD ROMERO, an officer of the corporate Defendant, controlled the

 finances and employee pay for the corporate Defendant. Defendant RICHARD ROMERO hired




                                                  3
Case 0:20-cv-60157-WPD Document 1 Entered on FLSD Docket 01/24/2020 Page 4 of 7



 and fired employees, determined the rate of compensation and was responsible for ensuring that

 employees were paid wages required by the FLSA.

                             COUNT I: MINIMUM WAGE VIOLATION
                                    (against both Defendants)

         13.     Plaintiff incorporates and re-adopts the allegations contained in paragraphs 1-12

 above as if set out in full herein.

         14.     29 U.S.C. § 206 (a) (1) states "..an employer must pay a minimum wage of $5.15/hr

 to an employee who is engaged in commerce...” [29 U.S.C. § 206 (a) (1)]". On July 24, 2009,

 Federal minimum wage was raised to $7.25/hr. Florida’s minimum wage was $8.25/hour in 2018

 and was raised to $8.46/hour in 2019.

         15.     Although Plaintiff was misclassified as an independent contractor during his time

 working for Defendants, Plaintiff was actually employed by the Defendants as a non-exempt

 unloader and palletizer of dry goods (a job they called a “banger”) from approximately the weeks

 ending September 7, 2018 through March 8, 2019.

         16.     Plaintiff typically worked 10 to 12 hours per day, but Defendants did not utilize a

 timeclock to track the exact amount of time worked by Plaintiff nor did they have Plaintiff

 complete and sign timesheets to track the number of hours actually worked by Plaintiff.

         17.     During Plaintiff’s employment with Defendants, he worked hours for which he was

 either not compensated at all or for which he was compensated at less than the minimum wage.

         18.     In addition, one at least one occasion (notably for the pay period ending December

 21, 2018 for which Plaintiff was not paid until March 2018), Defendants did not timely pay

 Plaintiff, in violation of FLSA’s timely pay provisions.

         19.     Plaintiff generally worked either 5 or 6 days each week for Defendants.




                                                  4
Case 0:20-cv-60157-WPD Document 1 Entered on FLSD Docket 01/24/2020 Page 5 of 7



         20.     It is estimated that Plaintiff is owed approximately $2,046.29 in unpaid minimum

 wage compensation based on the calculations attached hereto, exclusive of liquidated damages,

 attorneys’ fees, and costs.

         21.     Defendants failed to properly disclose or apprise Plaintiff of his rights under the

 FLSA.

         22.     Because of Defendants’ willful, intentional, and reckless violations of the FLSA’s

 minimum wage provisions, and particularly as Defendants have previously been sued under the

 FLSA for similar violations, Plaintiff is entitled to liquidated damages.

         23.     Plaintiff is entitled to an award of his reasonable attorneys’ fees and costs pursuant

 to 29 U.S.C. 216(b).

                                COUNT II: OVERTIME VIOLATIONS
                                   (against both Defendants)

         24.     Plaintiff incorporates and re-adopts the allegations contained in paragraphs 1-12

 above as if set out in full herein.

         25.     29 U.S.C. §207(a)(1) states, “Except as otherwise provided in this section, no

 employer shall employ any of his employees who in any workweek is engaged in commerce or in

 the production of goods for commerce, or is employed in an enterprise engaged in commerce or in

 the production of goods for commerce, for a workweek longer than forty hours unless such

 employee receives compensation for his employment in excess of the hours above specified at a

 rate not less than one and one-half times the regular rate at which he is employed.”

         26.     During Plaintiff’s employment with Defendants, when Plaintiff worked in excess

 of forty (40) hours in a single work week, he was not always compensated at the statutory rate of

 time and one-half the applicable minimum wage for those hours.




                                                   5
Case 0:20-cv-60157-WPD Document 1 Entered on FLSD Docket 01/24/2020 Page 6 of 7



        27.     It is estimated that Plaintiff is owed approximately $1,931.16 in unpaid overtime

 compensation based on the calculations attached hereto, exclusive of liquidated damages,

 attorneys’ fees, and costs.

        28.     Because of Defendants’ willful, intentional, and reckless violations of the FLSA’s

 minimum wage provisions, and particularly as Defendants have previously been sued under the

 FLSA for similar violations, Plaintiff is entitled to liquidated damages.

        29.     Plaintiff is entitled to an award of his reasonable attorneys’ fees and costs pursuant

 to 29 U.S.C. 216(b).

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff requests that this Honorable Court enter judgment for Plaintiff

 against Defendants on the basis of the Defendant’s willful violations of the Act, award Plaintiff

 actual damages in the amount shown to be due for unpaid minimum wages and overtime

 compensation for hours worked in excess of forty weekly, award Plaintiff an equal amount in

 liquidated damages plus liquidated damages for amounts untimely paid, award Plaintiff reasonable

 attorneys' fees and costs of suit, and grant such other and further relief as this Court deems

 equitable and just.

                                          JURY DEMAND

        Plaintiff demands trial by jury of all issues so triable as of right.

 Dated: January 24, 2020                        Respectfully Submitted,

                                                /s/ Harris Nizel
                                                HARRIS NIZEL (Florida Bar No.: 0807931)
                                                Email: harris@nizel.com
                                                Nizel Law, P.A.
                                                4700 Sheridan St., Suite J
                                                Hollywood, FL 33021
                                                Telephone: (954) 653-8300
                                                Counsel for Plaintiff

                                                   6
  Case 0:20-cv-60157-WPD Document     1 Entered on FLSD Docket 01/24/2020 Page 7 of 7
                             Jean Lestin - Approximate Pay Calculations



                                                                 Approximate
                 Approximate                                     Overtime
Week Ending Hours              Wage Paid Min Wage Min Wage Owed  Hours         Overtime Rate Overtime Owed         Note
      9/7/2018              63      $105.00      $8.25   $414.75           23            $4.13    $94.88
    9/14/2018               63        $0.00      $8.25   $519.75           23            $4.13    $94.88
    9/21/2018               63      $577.50      $8.25     $0.00           23            $4.13    $37.13
    9/28/2018               63      $525.00      $8.25     $0.00           23            $4.13    $89.63
    10/5/2018               63      $183.75      $8.25   $336.00           23            $4.13    $94.87
   10/26/2018               63      $530.00      $8.25     $0.00           23            $4.13    $84.63
    11/2/2018               63      $525.00      $8.25     $0.00           23            $4.13    $89.63
    11/9/2018               72      $525.00      $8.25    $69.00           32            $4.13  $132.00
   11/16/2018               63      $525.00      $8.25     $0.00           23            $4.13    $89.63
   11/23/2018               63      $345.00      $8.25   $174.75           23            $4.13    $94.88
   11/30/2018               63      $575.00      $8.25     $0.00           23            $4.13    $39.63
    12/7/2018               63      $402.50      $8.25   $117.25           23            $4.13    $94.88
   12/14/2018               63      $431.25      $8.25    $88.50           23            $4.13    $94.88
   12/21/2018               63      $546.25      $8.25     $0.00           23            $4.13    $68.38           Wages paid late in March 2019
   12/28/2018               63      $460.00      $8.25    $59.75           23            $4.13    $94.88
      1/4/2019              63      $431.25      $8.46   $101.73           23            $4.23    $97.29
    1/11/2019               63      $575.00      $8.46     $0.00           23            $4.23    $55.27
    1/18/2019               63      $575.00      $8.46     $0.00           23            $4.23    $55.27
    1/25/2019               63      $460.00      $8.46    $72.98           23            $4.23    $97.29
      2/1/2019              63      $488.75      $8.46    $44.23           23            $4.23    $97.29
      2/8/2019              60      $460.00      $8.46    $47.60           20            $4.23    $84.60
    2/15/2019               60      $517.50      $8.46     $0.00           20            $4.23    $74.70
    2/22/2019               60      $517.50      $8.46     $0.00           20            $4.23    $74.70
      3/1/2019              63      $517.50      $8.46    $15.48           23            $4.23    $97.29
      3/8/2019              27      $424.65      $8.46   $228.42             0           $4.23     $0.00
Sum                                                    $2,046.29                               $1,931.16
Liquidated Damages                                     $2,046.29                               $1,931.16
Liquidated Damages for 12/21/18 Late Payment            $519.75
Totals with liquidated damages                         $4,612.33                               $3,862.32
Total Owed exclusive of attorneys' fees + costs:                                                         $8,474.65
